United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0715
Issued: July 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 2, 2015 appellant filed a timely appeal from a November 18, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 3, 2013 appellant, then a 57-year-old administrative support clerk, filed an
occupational disease claim alleging that he had depressive disorder and hypertension related to a
high-stress work environment. He did not stop work.
On his claim form, appellant stated that, since April 2011, he was experiencing
short-term memory loss, short temper, irritability, and lack of concentration. He advised that he
was in a high-stress work environment, relating that, if he took annual leave, he was subject to
call backs. Appellant indicated that he was subjected to “gross multitasking,” working 12-hour
shifts, and being overloaded with work assignments to the point that he could not remember
“what I had to do next.” He advised that he saw his physician on January 31, 2012 and was
diagnosed with memory loss and anxiety. Appellant stated that he was referred for a psychiatric
evaluation. He noted that he became aware of his condition on April 1, 2011 and its relation to
his employment on January 31, 2012.
By letter dated October 11, 2013, OWCP notified appellant that the evidence was
insufficient to establish his claim. Appellant was instructed to complete a questionnaire
substantiating the factual basis of his claim and was also advised of the type of medical evidence
needed. In another October 11, 2013, letter, OWCP requested that the employing establishment
comment on appellant’s assertions.
In a January 31, 2012 report, Dr. Milton Dalbow, Board-certified in internal medicine,
assessed memory loss and anxiety. He ordered a psychological evaluation.
In an April 5, 2012 report, Dr. Renata Jurczak, Board-certified in psychiatry, advised that
appellant was under treatment related to being in a high-stress environment. She noted that he
was experiencing memory loss, irritability, and poor sleep since April 2011. Dr. Jurczak advised
that appellant had been a supervisory police officer for the employing establishment, but later
switched to a different position where he was not required to carry a weapon. She noted that he
related that multi-tasking, a high-stress environment, and lack of sleep contributed to his
depression. Dr. Jurczak also noted that appellant reported having short-term memory loss
symptoms in the 1990’s when he was a firearms instructor. She assessed major depressive
disorder, hypertension, and stressors related to high-stress work. Dr. Jurczak stated that, over the
last year, appellant was under a significant amount of stress at work that brought about
depressive symptoms. She advised that he could work with accommodations.
In a November 8, 2013 response to an OWCP questionnaire, the employing establishment
disputed that there were aspects of appellant’s job that could be perceived as stressful, noting that
he worked more in the capacity of a dispatcher providing advice to officers when necessary to
successfully complete their assigned duties. It noted that he was accommodated to reduce stress
by placing him in a nonuniformed position and then eventually transferring him to human
resources. The employing establishment agreed that appellant was subject to call backs when he
was on annual leave because of the nature of police work and his position as a supervisor. It
noted that he was generally able to perform his required duties and that there were no staff
shortages during the period of his employment which affected his workload.

2

By decision dated March 7, 2014, OWCP denied appellant’s emotional condition claim
as he failed to establish any compensable work factors within the scope of his employment.
On March 26, 2014 appellant requested an oral hearing. A telephonic oral hearing was
scheduled for October 20, 2014. Appellant failed to appear for the hearing. On October 21,
2014 he contacted OWCP and asserted that the telephone number for accessing the hearing did
not work for him. Appellant agreed to convert his request to a review of the written record.
By decision dated November 18, 2014, an OWCP hearing representative affirmed the
March 7, 2014 decision. She noted that appellant failed to provide specific facts upon which a
claim for injury within the performance of duty could be positively adjudicated.
LEGAL PRECEDENT
To establish a claim that he or she sustained an emotional or stress-related condition in
the performance of duty, an employee must submit: (1) factual evidence identifying employment
factors or incidents alleged to have caused or contributed to the condition; (2) medical evidence
establishing that he or she has an emotional or stress-related disorder; and (3) rationalized
medical opinion evidence establishing that the identified compensable employment factors are
causally related to the condition. If a claimant implicates a factor of employment, OWCP should
determine whether the evidence of record substantiates that factor. Allegations alone are
insufficient to establish a factual basis for an emotional condition claim and must be supported
with probative and reliable evidence. If a compensable factor of employment is established, it
must then base its decision on an analysis of the medical evidence.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.3 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.4
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.5 However,
the Board has held that where the evidence establishes error or abuse on the part of the
2

G.S., Docket No. 09-764 (issued December 18, 2009).

3

Supra note 1; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

4

Gregorio E. Conde, 52 ECAB 410 (2001).

5

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’ d on recon., 42
ECAB 556 (1991).

3

employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.6 In determining whether the employing establishment has erred or acted abusively, the
Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.7
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of a high-stress
work environment. OWCP denied his emotional condition claim because he failed to establish
any compensable employment factors. The Board must, therefore, initially review whether the
alleged incidents and conditions of employment are covered employment factors under the terms
of FECA. The Board notes that appellant’s allegations do not sufficiently identify specific work
factors or conditions to implicate work factors under Cutler. Appellant noted “gross
multitasking” working 12-hour shifts, and being overloaded with work assignments. While such
matters might be compensable if established by the factual evidence as necessary to meet the
demands of his position, he did not specify any particular occurrence on any specific date and
time. Such vague allegations are insufficient to establish a compensable employment factor
under these circumstances.8 Similarly, overwork may constitute a compensable factor of
employment if a claimant submits sufficient evidence to substantiate this allegation.9 Appellant
failed to submit any factual evidence substantiating these allegations. Therefore, these matters
are not compensable factors of employment.
Appellant alleged that being subject to call backs when he took annual leave contributed
to his emotional condition. Although the handling of leave requests is generally related to the
employment, it is an administrative function of the employing establishment and not a duty of
the employee and thus only compensable where the evidence discloses error or abuse.10 The
employing establishment agreed that he was subject to call backs when he was on annual leave.
It noted that all supervisors and patrol officers alike were subject to call back while on leave due
to the nature of police work and the need to call in officers in the unlikely event of a mass
casualty, civil disorder, or missing patients. Such actions do not rise to the level of error or
abuse by the employing establishment in administrative matters as there is no evidence that these
actions were unreasonable.11
On appeal appellant argues that OWCP ignored medical evidence submitted with his
claim. However, he must establish compensable work factors any medical evidence becomes

6

See William H. Fortner, 49 ECAB 324 (1998).

7

Ruth S. Johnson, 46 ECAB 237 (1994).

8

See T.E., Docket No. 14-582 (issued December 15, 2014) (allegations alone by a claimant are insufficient to
establish a factual basis for an emotional condition claim).
9

See Bobbie D. Daly, 53 ECAB 691 (2002).

10

C.S., 58 ECAB 137 (2006).

11

See id.

4

relevant. As appellant has not established any compensable work factors, the Board need not
address the medical evidence.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a compensable factor of employment
and, therefore, has not met his burden of proof to establish a claim for an emotional condition.
ORDER
IT IS HEREBY ORDERED THAT the November 18, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 7, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

12

See Margaret S. Krzycki, 43 ECAB 496 (1992).

5

